DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on November 17, 2021 is acknowledged. Because no statement indicating whether the election was made with or without traverse, the election has been treated as an election without traverse, see MPEP 818.01.
Claims 7-8, 10, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US PGPub 2016/0248070, cited on the IDS dated March 12, 2021) and further in view of Lee (US PGPub 2016/0233465, cited on the IDS dated December 20, 2019).
Regarding Claim 1, Ahn discloses in Figs. 1-2 a battery module (100) ([0028]) comprising: 
a housing (140) configured to receive a plurality of battery cells (120, see cell stack comprising a plurality of battery cells) therein ([0028], [0030]), the housing (140) including a bottom plate (142) and a lateral plate (144) ([0033]); and 

the first connection board (130) being securely coupled to the lateral plate (144) ([0035]),
wherein the lateral plate (144) includes a plurality of bus bar supporting members (Fig. 3, see a plurality of first bus bar supporting members and a plurality of second bus bar supporting members 148) ([0039]-[0040], see annotated Fig 3 provided below).

    PNG
    media_image1.png
    557
    639
    media_image1.png
    Greyscale

Ahn further discloses wherein at least some of the plurality of bus bar supporting members (Fig. 3, see the second bus bar supporting members 148 of the plurality of first bus bar supporting members and the plurality of second bus bar supporting members 148 that constitute the plurality of bus bar supporting members) have a respective protrusion extending 
However, Ahn does not explicitly disclose wherein the respective protrusion of the plurality of bus bar supporting members a hooking protrusion and further does not disclose wherein the plurality of members each having a groove are a plurality of hooking members each having a hooking groove.
Lee teaches in Fig. 2 a way to securely couple a first member (i.e. an upper housing 301) to a second member (i.e. a lower housing 302) in a simple way ([0076]-[0078]).
Specifically, Lee teaches in Fig. 2 wherein the first member (301) comprises a hooking protrusion and the second member (301) comprises a hooking groove with a location and shape corresponding to those of the hooking protrusion, such that the hooking protrusion is received within the respective hooking grove ([0078]).
It would have been obvious to one of ordinary skill in the art to form the respective protrusions extending upwardly of the plurality of bus bar supporting members of Ahn to be hooking protrusions and further form each groove orientated downwardly of the plurality of members of Ahn to be hooking grooves, as taught by Lee, such that each of the hooking protrusions are received within a respective one of the hooking grooves, wherein the skilled artisan would have reasonable expectation that such would successfully securely couple the first connection board to the lateral plate, as desired by Ahn, in a simple way. 
Claim 2, modified Ahn discloses all of the limitations as set forth above. Modified Ahn further discloses wherein the plurality of bus bar supporting members (Fig. 3 of Ahn, see a plurality of first bus bar supporting members and a plurality of second bus bar supporting members 148) include a plurality of first bus bar supporting members

    PNG
    media_image1.png
    557
    639
    media_image1.png
    Greyscale

Regarding Claim 9, modified Ahn discloses all of the limitations as set forth above. Modified Ahn discloses the battery module (100 of Ahn), wherein the battery module (100) 
Modified Ahn further discloses wherein the battery module (100 of Ahn) may be applied to various industries, such as energy sources for electronic devices or hybrid electric vehicles ([0004] of Ahn), wherein the number of battery cells utilized is dependent on the desired output and capacity ([0005] of Ahn).
However, modified Ahn does not disclose a battery pack comprising the battery module.
Modified Ahn further discloses in the teachings of Lee a battery pack, wherein the battery pack may include at least one module ([0141] of Lee).
It would have been obvious to one of ordinary skill in the art to utilize the battery module of modified Ahn in a battery pack, as further taught by Lee in modified Ahn, in order to increase the output and capacity, wherein the skilled artisan would have reasonable expectation that such would successfully function as an energy source for an electronic device or hybrid electric vehicle, as desired by modified Ahn. 
Regarding Claim 11, modified Ahn discloses all of the limitations as set forth above. Modified Ahn further discloses the plurality of battery cells (120 of Ahn, see cell stack comprising a plurality of battery cells) received within the housing (140 of Ahn) ([0028] [0030] of Ahn).
Regarding Claim 12, modified Ahn discloses all of the limitations as set forth above. Modified Ahn further discloses a second connection board (130 of Ahn) disposed at a second end of the housing (140 of Ahn), the second connection board (130 of Ahn) being securely .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US PGPub 2016/0248070, cited on the IDS dated March 12, 2021) in view of Lee (US PGPub 2016/0233465, cited on the IDS dated December 20, 2019), as applied to Claim 1 and 2 above, and further in view of Ro (US PGPub 2019/0355959, which has a foreign priority date of February 3, 2017).
Regarding Claims 3 and 5, modified Ahn discloses all of the limitations as set forth above. Modified Ahn discloses wherein the first connection board (130 of Ahn) is securely coupled to the lateral plate (144 of Ahn) (Fig. 1, [0039], [0043]-[0044] of Ahn) and further discloses wherein the first connection board (130 of Ahn) is located on one of two short side surfaces of the battery module (100 of Ahn) (Fig. 1 of Ahn).
However, modified Ahn does not disclose an end plate covering an outer side of the first connection board and consequently does not disclose wherein the first connection board is disposed between the lateral plate and the end plate.
Ro teaches in Fig. 1 a battery module (100) comprising a plurality of battery cells therein, a connection board (110, circuit board), a pair of end plates (130) and an upper cover (150) ([0044]).
Specifically, Rho teaches wherein it is desirable to protect the circuit board (100) by covering it ([0009], [0053]).
Rho further teaches wherein the pair of end plates (130) are utilized to cover the short side surfaces of the battery module (100) ([0009], [0051]).
. 
Allowable Subject Matter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claims 4 and 6 are directed to the battery module, as set forth above, further comprising 
a top cover covering the housing, the plurality of battery cells, the first connection board, and the end plate, 
wherein the top cover has at least one bar type of coupling part, the first connection board has an upper end including a plurality of coupling protrusions, and each bar type of coupling part is inserted between a pair of the coupling protrusions.
The closest prior art is considered to be Ahn (US PGPub 2016/0248070, cited on the IDS dated March 12, 2021) and further in view of Lee (US PGPub 2016/0233465, cited on the IDS dated December 20, 2019).
Claim 4, modified Ahn discloses all of the limitations as set forth above. Modified Ahn further discloses a top cover (150 of Ahn) covering the housing (140 of Ahn), the first connection board (130 of Ahn), and the end plate (130 of Rho) ([0028], [0036], Fig. 1 of Ahn, see the top cover 150 covering at least a portion of the housing 140, the first connection board 130 and consequently the end plate as rendered obvious above).
Modified Ahn further suggests wherein the top cover (150 of Ahn) is coupled to the housing (140 of Ahn) (see annotated Fig. 1 of Ahn provided below).

    PNG
    media_image2.png
    725
    720
    media_image2.png
    Greyscale


It would not have been obvious to one of ordinary skill in the art to couple the top cover of modified Ahn to the first connection board of modified Ahn, such that the top cover has at least one bar type of coupling part, the first connection board has an upper end including a plurality of coupling protrusions and each bar type of coupling part is inserted between a pair of the coupling protrusions, as called for in the claimed invention, as such was neither disclosed nor suggested as a way to couple the top cover and therefore the skilled artisan would not have been motivated to do so nor would have had reasonable expectation of doing so without interfering with the connection board of modified Ahn. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the top cover has at least one bar type of coupling part, the first connection board has an upper end including a plurality of coupling protrusions and each bar type of coupling part is inserted between a pair of the coupling protrusions” in combination with all of the other limitations taken as a whole.
Claim 6 requirements substantially the same limitations as Claim 4 and therefore contains allowable subject matter for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 22, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 7, 2022